                    Case 1:13-cv-05589-ER Document 150 Filed 08/27/20 Page 1 of 2


                                                                                                                   Mark K. Anesh
                                                                                                       77 Water Street, Suite 2100
                                                                                                       New York, New York 10005
                                                                                                   Mark.Anesh@lewisbrisbois.com
                                                                          08/27/2020                         Direct: 212.232.1411




    August 25, 2020                                                                                           File No. 50027.1076




     VIA ECF

     Honorable Barbara Moses
     United States District Court,
     Southern District of New York
     500 Pearl Street, Courtroom 620A
     New York, New York 10007

                Re:      Industrial Quick Search, Inc., et. al. v. Miller, Rosado & Algios, LLP, et. al.
                         Docket No.: 1:13-civ-05589 (ER)

     Dear Judge Moses:

             We represent the defendants in the above-referenced action. We write this letter jointly
     with the plaintiffs, concerning Your Honors Order, dated May 14, 2020, instructing the parties
     to attend mediation on September 3, 2020, at 2:15 p.m. [Doc. No. 144].
              The parties hereby respectfully request that the mediation be adjourned to
     November 18th or 19th, or any other mutually-agreeable date, provided that in-person
     mediation is feasible at this time. The parties may also be available on November 20th. From
     the onset, both parties have requested that mediation be conducted in person because, given
     the facts and the parties involved, we believe this will be most productive forum for potential
     dispute resolution. Conducting in-person mediation is presently infeasible given the measures
     put in place to prevent the spread of the COVID-19 pandemic, and it would be a significant
     hardship to both the parties and counsel to participate in mediation under these conditions.
     Plaintiffs counsel Henry Emrich and plaintiff Michael Meiresonne are both over the age of 60
     and will have to fly from Michigan to New York to attend mediation. There are also restrictions
     in both states requiring or recommending a self-quarantine period on both sides of travel. 1
     Named defendant, attorney Neil Miller, was previously hospitalized after testing positive for
     COVID-19. Therefore, to protect the health and well-being of those involved, we respectfully
     request that Your Honor grant an adjournment of the mediation. We believe this to be the

                1
               Michigan is presently on the New York Department of Health list of restricted states
     This list is reportedly updated weekly and based on positive tests in excess of 10%. See,
     coronavirus.health.ny.gov/covid-travel-advisory.



ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA   •   MARYLAND       •   MASSACHUSETTS    •   MISSOURI   •   NEVADA     •       NEW JERSEY    •   NEW MEXICO   •   NEW YORK
NORTH CAROLINA      •   OHIO   •   OREGON   •   PENNSYLVANIA   •   RHODE ISLAND       •    TEXAS    •   WASHINGTON   •   WEST VIRGINIA
     4818-3944-2376.2
           Case 1:13-cv-05589-ER Document 150 Filed 08/27/20 Page 2 of 2




safest and most prudent course of action, both for the health of the participants and
to potentially protect the Courts time and resources if this matter is able to settle without
the need for a jury trial.


        In conjunction with this request, the parties have also sought an adjournment of the trial
in this matter before the Honorable Eduardo Ramos to March or April 2021. This request
is pending.


       If this Court requires anything further, please do not hesitate to contact
the undersigned.

                                              Respectfully,

                                              /s/ Mark K. Anesh
                                              Mark K. Anesh of
                                              LEWIS BRISBOIS BISGAARD & SMITH LLP




Application GRANTED to the extent that the settlement conference currently scheduled for
September 3, 2020 at 2:15 p.m., is hereby ADJOURNED to November 19, 2020, at 2:15 p.m.
In advance of the adjourned conference, the parties shall comply with all of the pre-conference
requirements previously set forth in the Court's Order Scheduling Settlement Conference (Dkt.
No. 144). If an in-person conference is feasible on November 19 in light of public health
conditions, it will take place in Courtroom 20A of the Daniel Patrick Moynihan United States
Courthouse. If an in-person conference is not feasible on November 19, the Court will not further
adjourn the conference on that basis. Instead, the settlement conference will go forward via
teleconference or video conference, as outlined in ¶ 6 of the Order Scheduling Settlement
Conference. SO ORDERED.



__________________________________________________________________
Barbara Moses
United States Magistrate Judge
August 27, 2020




4818-3944-2376.2
